Court of Appeals for the
                          First District of Texas at Houston


               Notice of Intent to Dismiss For Want of Prosecution



Appellate case name:         Roland Jackson and Kim Jackson v. Donald Jefferson

Appellate case number:       01-15-00344-CV

Trial court cause:           1058307


Trial court:                 County Civil Court at Law No. 1 of Harris County, Texas

        Appellants, Roland Jackson and Kim Jackson, have neither paid the required fees
nor established indigence for purposes of appellate costs.           See TEX. R. APP. P. 5
(requiring payment of fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme
Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. App. P. app. A § B(l) (listing
fees in court of appeals); 1st Tex. App. (Houston) Loc. R. 4 (governing electronic filing).
Accordingly, the Court has directed me to notify appellants that this appeal is subject to
dismissal. See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3 (allowing
involuntary dismissal).

      Appellants must pay the required fees within 10 days of the date of this notice or
the Court may dismiss the appeal. See Tex. R. App. P. 42.3.


                                                r

                                             AW
Clerk's signature:

Date:                October 15. 2015
                                                                                                    ^.1 Ij.|(   i «WJ«.i.i
Court of Appeals, First District                                                                                  U.S. POSTAGE» PITNEY BOWES
                                                      JFFiCBAL BUSINESS
      301 Fannin Street
Houston, Texas 77002-2066                             IT ATE OF TEXAS
                                                      PENALTY FOK                                                 ZIP 77002
                                                                   USE                                            02 1W
                                                                                                                 00013721040CT     14 2015
        cir r     RECEIVED"
            S^?^T0FAPpEALS                    CASE NO. 01/15-00344-CV
             HOUSTON. TEXAS         I
                                              ROLAND J/VCKSON
                                              3630 CYPRBSSDALE
                OCT 2 3 2015
                                              SPRING TX/ 77388
                            "RiNE                     n ixr.E                                                   00,187 2 i/is;
                                                                         7.7,3.    f:s-. 1,0,8 a:
                                                                     RETURN TO             SENDER
                                                            NOT    DELIVERABLE             AS ADDRESSED
                                                                    •UNABLE TO             FORWARD
                                        3SSSB013 o:
                                                      SC:    77002286699                    * 013B-07713-15-00
                                        7700202066          l.||.r||.,l!!,l,1|l.l,||||(l,l,,,l||u|l,]l.l||,|,|l.||.l1l||M.I